Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey R. Ambroziak on 12/23/2021.
The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
Please replace all previous listings of the claims with the following: 

1- 8		(Canceled)

9.	(Currently Amended) An in-vehicle computer system, comprising:
an in-vehicle data receiver forming a part of a vehicle configured to receive a roadway map of an area proximate a current location of a first cell phone, as determined by the first cell phone, and a route from the current location to a destination based, at least in part, on an estimated roadway traffic condition, and
an in-vehicle computer display forming a part of the vehicle configured to display the roadway map and the route, 
roadway traffic condition is estimated based, at least in part, on data representative of a location of each of a plurality of other cell phones determined to be moving vehicles based, at least in part, on each of the plurality of other cell phones’ calculated proximity to a roadway or calculated speed.

10.	(Previously Presented)  The in-vehicle computer system of claim 9, wherein the data representative of a location of each of a plurality of other cell phones is further representative of a user permission setting on each of the plurality of other cell phones allowing collection of its location.

11.	(Previously Presented) The in-vehicle computer system of claim 9, wherein the in-vehicle data receiver is configured to receive the roadway map and the route from the first cell phone via a wireless communication connection.

12.	(Previously Presented) The in-vehicle computer system of claim 9, wherein the in-vehicle data receiver is configured to receive the roadway map and the route from the first cell phone via a wired communication connection.

13.	(Previously Presented) The in-vehicle computer system of claim 9, wherein the roadway map further includes an estimated travel time to an arrival at the destination based at least in part on the estimated roadway traffic condition.

14.	(Previously Presented) The in-vehicle computer system of claim 9, wherein the route is a plurality of routes.

15.	(Previously Presented) The in-vehicle computer system of claim 14, wherein the roadway map further includes a travel time estimate for each of the plurality of routes.



17.	 (Canceled).

18.	(Previously Presented) The in-vehicle computer system of claim 9, further comprising an in-vehicle microphone system.

19.	 (Canceled).

20.	(Previously Presented) The in-vehicle computer system of claim 9, wherein the in-vehicle computer display is a liquid crystal display (LCD).

21.	(Previously Presented) The in-vehicle computer of claim 9, wherein the in-vehicle computer display is mounted in a dashboard of the vehicle.

22.	(Previously Presented) The in-vehicle computer system of claim 9, wherein the in-vehicle computer system provides an alert that is received from another vehicle.

23.	(Cancelled)

24. (Currently Amended) An in-vehicle computer system, comprising:
an in-vehicle data receiver forming a part of a vehicle configured to receive a roadway map of an area proximate a current location and a route from the current location to a destination based on an estimated roadway traffic condition; and
an in-vehicle computer display forming a part of the vehicle configured to display the roadway map and the route, 
wherein the estimated roadway traffic condition is estimated, at least in part, on data representative of a location of a plurality of other cell phones 

25. (Previously Presented) The in-vehicle computer system of claim 24, wherein the data representative of a location of a plurality of other cell phones is further representative of a user permission setting on each of the plurality of other cell phones allowing collection of its location.

26. (Currently Amended) An in-vehicle computer system, comprising:
an in-vehicle data receiver forming a part of a vehicle configured to receive a roadway map of an area proximate a current location and a visual indication of estimated roadway traffic condition; and
an in-vehicle computer display forming a part of the vehicle configured to display the roadway map and a route, 
wherein the estimated roadway traffic condition is estimated, at least in part, on data representative of a location of a plurality of other cell phones presumed as being in moving vehicles based, at least in part, on each of the plurality of other cell phones’ calculated proximity to a roadway or calculated speed.

27. (Previously Presented) The in-vehicle computer system of claim 26, wherein the data representative of a location of a plurality of other cell phones is further representative of a user permission setting on each of the plurality of other cell phones allowing collection of its location.

28. (Currently Amended) A computer system, comprising:
a data receiver configured to receive a roadway map of an area proximate a current location of a first cell phone, as determined by the first cell phone, 
a display configured to display the roadway map and the route, 
wherein the estimated roadway traffic condition is estimated, at least in part, on data representative of a location of a plurality of other cell phones presumed as being in moving vehicles based, at least in part, on each of the plurality of other cell phones’ calculated proximity to a roadway or calculated speed.

29. (Previously Presented) The in-vehicle computer system of claim 28, wherein the data representative of a location of a plurality of other cell phones is further representative of a user permission setting on each of the plurality of other cell phones allowing collection of its location.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM T NGUYEN/Primary Examiner, Art Unit 2454